Citation Nr: 1645125	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities prior to May 2, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty service from January 1962 to May 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision issued by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A hearing transcript is of record and has been reviewed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment from May 30, 2007, to May 2, 2014.


CONCLUSION OF LAW

From May 30, 2007, to May 2, 2014, the criteria to establish entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Claim Prior to May 2, 2014

The Veteran maintains that his service-connected disabilities have prevented him from following and maintaining gainful employment since 2007.  


VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning now to the relevant evidence, the Veteran is currently service connected for:  diabetes mellitus type II (40 percent), diabetic nephropathy (80 percent), diabetic peripheral neuropathy of the right foot (20 percent), diabetic peripheral neuropathy of the left foot (20 percent), diabetic peripheral neuropathy of the right upper extremity (10 percent), diabetic peripheral neuropathy of the left upper extremity (10 percent), voiding dysfunction (20 percent), and erectile dysfunction (noncompensable).  Since November 5, 2006, he has been in receipt of special monthly compensation based on loss of use of a creative organ.  Effective May 30, 2007, he was in receipt of a combined 70 percent rating.  Effective April 11, 2011, he was in receipt of a combined 80 percent rating.  Since May 2, 2014, he has been in receipt of a combined 100 percent schedular rating.  

VA correspondence dated in December 2006 indicates that the Veteran's diabetes required insulin, a restricted diet and regulation of activities. 

A September 2007 VA neurologic examination report shows the Veteran's complaint of numbness and tingling in his feet which wake him up at night.  He also reported that his feet begin to hurt after walking approximately 3/4 of a mile.  Monofilament testing revealed that he had difficulty (approximately 50 percent) with sensation of both feet.  Bilateral deep tendon reflexes were 1+, and ankle reflexes were not elicited.   Impressions were mild diabetic neuropathy of the upper extremities and "at least moderate diabetic neuropathy of his feet."  The report also notes that the Veteran was retired and had not worked since 2001 at which time he was a salesman. 

VA treatment notes dated in October 2009 reflect that the Veteran's diabetes was uncontrolled.  VA treatment notes dated in March 2010 reflect that the Veteran could not sleep on account of the pain in his feet.  

On his TDIU application received in April 2012, the Veteran indicated that he last worked full-time and became too disabled to work in October 2007.  He reported having a high school education plus one year of college education.  He indicated that he had no other type of education or vocational training. 

The examiner who conducted the August 2012 VA examination noted that the Veteran's diabetes mellitus required prescribed insulin, more than one injection per day.  The examiner described the Veteran's neuropathy of the upper extremities as mild, and the neuropathy of the lower extremities as moderate.  It was noted that the Veteran had begun to drop objects due to hand numbness.  The examiner determined that the Veteran would need reasonable accommodations to allow him to stop, rest, check his glucose levels, administer insulin, eat, and hydrate, when needed.  The examiner also felt that the Veteran could not work as a commercial truck driver unless he obtained an insulin waiver.  The examiner opined that the Veteran should have a job that does not require frequent standing or walking because of the numbness in his feet.  The examiner also stated that the Veteran should not work on a ladder, or in environments with high heights or slippery/ uneven floors due to the fall risk.

According to September 2012 VA primary care physician notes, the Veteran's diabetes was very much out of control and his kidneys were "taking a beating."

On his September 2013 VA Form-9, the Veteran challenged the VA examiner's opinion, reasoning that no employer would be willing to provide the suggested accommodations.  He also noted that he had not been called for second interviews.  

In April 2013 correspondence, R.P., who identified  himself as the Veteran's former co-worker at Pizza Hut, indicated that the Veteran had foot pain and numbness with while working at Pizza Hut.  R.P. also noted that the Veteran's foot problems became progressively worse during his employment.  

According to June 2013 VA nephrology consultation notes, the Veteran had bilateral lower extremity edema.

On September 2013 VA progress notes, the Veteran's leg edema was noted and the fact that he needed to improve control of his hypertension.  The Veteran reported his legs get tired after walking 15 minutes.

VA nephrology clinic notes dated in November 2013 reflect that the Veteran had Stage 3 /4 chronic kidney disease with slowly declining renal function.





Analysis

As the Veteran has been in receipt of a combined 100 percent schedular rating since May 2, 2014, the issue of entitlement to a TDIU from that date forward is moot.  However, the question of entitlement to a TDIU for the period prior to May 2, 2014, remains for appellate consideration. 

The Veteran met the schedular criteria for a TDIU on May 1, 2007, as he had a combined 70 percent rating from that date forward.  38 C.F.R. § 4.16 (a).

On the question of whether unemployability existed from May 1, 2007, to May 2, 2014, the evidence shows that the Veteran's service-connected diabetes and secondary service-connected disabilities impact his ability to work.  His diabetes requires regular monitoring of his insulin, a restricted diet, a regulation of activities, and the ability to inject insulin as needed.  VA examinations conducted during the relevant appeal period revealed neurologic deficits in the upper and lower extremities, and the Veteran has competently and credibly reported numbness and tingling in the upper and lower extremities, as well as cramps in both legs.  In addition, he was diagnosed with diabetic nephropathy during this time period and such condition contributes to his bilateral leg edema.  Lastly, the record shows that the Veteran is unable to work as a commercial driver without an insulin waiver.  

The Board acknowledges the 2012 VA opinion that the Veteran would be able to work provided that an employer give him accommodations, as needed, to treat his diabetes.  The examiner also determined that Veteran's job duties must not involve frequent standing or walking, or pose a fall risk.  The Board however finds unreasonable the suggestion that the Veteran would be able to obtain a job that would allow for these accommodations, given his limited education and limited work experience outside of a delivery man and limousine driver.  

Based on the evidence presented here, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment of a physical or sedentary nature from May 30, 2007, to May 2, 2014.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

From May 30, 2007, to May 2, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


